DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 28 January 2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 January 2022 has been entered.

Response to Arguments
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112 have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112 have been withdrawn. 
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-8, 12, 14, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1 and 14 have been amended to recite the limitation “and wherein the housing of the compressor includes a material configured to limit a duration of the pressure difference between the lubricant inlet port and the evaporator to only be present during an opening of the trapped volume pocket so that as a volume of the trapped volume pocket expands, the lubricant flows from the evaporator to the compressor”, and claim 8 has been amended to recite the limitation “and limiting a duration of a pressure difference between the lubricant inlet port and the evaporator by providing a material in the housing of the compressor that is configured so that the pressure difference between the lubricant inlet port and the evaporator is only present during an opening of the trapped volume pocket so that as a volume of the trapped volume pocket expands, the lubricant flows from the evaporator to the compressor”.    Applicants disclosure has not provided sufficient direction or proof of the existence of a working example to allow one of ordinary skill in the art to make or use the invention as claimed.  Specifically, the disclosure only states: “To limit a duration of the pressure drop to the beginning of the suction phase 205 (see Figure 5), a material 355 (e.g., a casting material or the like) can be added to a rotor bore surface 360. The material 355 can cause the pressure drop to be focused at a rotor pocket opening location (see Figure 5). In an embodiment, the material 355 can be added to the rotor bores 120A, 120B after the screw .  

Claims 1, 7-8, 12, 14, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 14 have been amended to recite the limitation “and wherein the housing of the compressor includes a material configured to limit a duration of the pressure difference between the lubricant inlet port and the evaporator to only be present during an opening of the trapped volume pocket so that as a volume of the trapped 

Claims 1, 7, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to recite the 

Claims 8 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 8 has been amended to recite the limitation “fluidly connecting only the lubricant inlet port and a liquid level in an evaporator in the HVACR system”.  This limitation appears to add new matter, since the lubricant port shown in the figures is also in fluid communication with a trapped volume pocket of the compressor, which is also fluidly connected with the condenser, expansion valve, etc.  Additionally, the limitation as presented would appear to exclude fluid communication between the compressor and any other working parts of the HVACR system, which does not appear to be supported by the disclosure.  Claim 12 is rejected insofar as it is dependent on claim 8 and therefore includes the same error(s).  

Claims 14 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had .  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “wherein the pressure different […]”.  There is insufficient antecedent basis for this limitation in the claims.  It appears that it may be in error for “wherein the pressure difference […]”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. (US 20180073785: previously cited) in view of Santos et al. (US 2013/0209299).
Regarding claim 1, Jonsson et al. discloses a heating, ventilation, air conditioning, and refrigeration (HVACR) system (see at least vapor compression system #20), comprising: 
a compressor including a lubricant inlet port (see at least compressor #22 having lubricant inlet port #246), a condenser (see at least condenser #58), and an evaporator (see at least evaporator #88) fluidly connected to form a refrigerant circuit (see at least vapor compression system #20 illustrating fluid connection between compressor #22, condenser #58, and evaporator #88); 
and a lubricant return line that is fluidly connected to the compressor and to a liquid level in the evaporator (see at least line #242 fluidly connecting the liquid level in evaporator #88 (shown in the figures as #224 right hand side and discussed as port #244 in paragraph [0055]) to the lubricant inlet #246 of the compressor; see also paragraph [0055]), wherein a pressure 
wherein the lubricant return line is fluidly connected to the lubricant inlet port disposed between a suction inlet and a discharge outlet of the compressor (see at least line #242 fluidly connected to lubricant inlet port #246 downstream of the guide vanes #44 of suction inlet #40 and upstream of discharge port #42).
wherein the lubricant inlet port is disposed nearer the suction inlet than the discharge outlet in a portion of a housing of the compressor that is in fluid communication with a trapped volume pocket of the compressor that is at a suction portion of a compression process (see at least lubricant inlet port #246 immediately downstream of the guide vanes #44 of suction inlet #40: inlet port #246 is thus adjacent the inlet #40 and thus closer to the suction inlet #40 than to the discharge outlet #42; the inlet is therefore also in fluid communication with a trapped volume pocket of the compressor at a suction portion of the process; see also paragraphs [0045]; [0055]: note that paragraph [0055] mislabels the guide vane array 144 in the discussion, but this is clarified through inspection of the figure and paragraph [0045]).  
Jonsson et al. does not explicitly disclose a lubricant return line that is only fluidly connected to the compressor and to a liquid level in the evaporator.
Jonsson et al. provides the educator #250 and associated motive flow inlet #256 in case the pressure difference between the evaporator and compressor alone is not enough to drive the lubricant flow, which means that Jonsson et al. does contemplate that the pressure difference between the evaporator and the compressor alone may be enough to drive the flow of lubricant, which would obviate the inclusion of the educator #250 and associated motive flow inlet #256 (see paragraph [0055])
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jonsson et al. with a lubricant return 
Jonsson et al. does not disclose and wherein the housing of the compressor includes a material configured to limit a duration of the pressure difference between the lubricant inlet port and the evaporator to only be present during an opening of the trapped volume pocket so that as a volume of the trapped volume pocket expands, the lubricant flows from the evaporator to the compressor.
Santos et al. teaches and wherein the housing of the compressor includes a material (see at least paragraph [0152]: Examiner notes that Santos et al.’s liner appears to meet Applicant’s understanding of material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jonsson et al. with and wherein the housing of the compressor includes a (liner) material, to improve the system of Jonsson et al. by ensuring that the desired compressor gaps and sealing is maintained, thus increasing the reliability of the compressor (see at least Santo et al. paragraph [0152]).
The combination of Jonsson et al. and Santos et al. meets configured to limit a duration of the pressure difference between the lubricant inlet port and the evaporator to only be present during an opening of the trapped volume pocket so that as a volume of the trapped volume pocket expands, the lubricant flows from the evaporator to the compressor (Examiner notes that maintaining the desired gaps and sealing will allow the compressor to perform the desired function (see at least Santo et al. paragraph [0152]) since leaks will be avoided.).    

Regarding claim 20, Jonsson et al. in view of Santos et al. is silent regarding wherein the pressure different between the compressor and the evaporator is at least 1 PSI.
However, pressure difference between the compressor and the evaporator is a results effective variable, as recognized by Jonsson et al. (see at least paragraph [0055]): pressure difference too low between the compressor and evaporator will require additional components to drive the lubricant flow from the evaporator to the compressor. 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jonsson et al. in view of Santos et al. with wherein the pressure different between the compressor and the evaporator is at least 1 PSI, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In .  

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. in view of Santo et al. as applied to claim 1 above, and further in view of Picouet (US 2003/0173155).
Regarding claim 7, Jonsson et al. does not disclose wherein the compressor is screw compressor and the trapped volume pocket is a rotor pocket of the screw compressor.
Picouet teaches another HVACR wherein the compressor is screw compressor and the trapped volume pocket is a rotor pocket of the screw compressor (see at least paragraph [0017]: Examiner notes that trapped volume pocket is a rotor pocket of a screw compressor is inherent to screw compressor).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jonsson et al. in view of Santo et al.  with wherein the compressor is screw compressor and the trapped volume pocket is a rotor pocket of the screw compressor, as taught by Picouet, since the simple substitution of one known element (screw compressor taught by Picouet) for another (centrifugal compressor disclosed by Jonsson et al.) would have yielded predicable results, namely making use of a more economical compressor type for small/medium applications (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of reducing the cost of the system.  

Regarding claim 19, Jonsson et al. in view of Santos et al. further discloses wherein the lubricant inlet port is oriented radially with respect to a rotor of the compressor (see at least Jonsson et al. lubricant inlet port #246, rotor #32; Santos et al. lubricant inlet port #130, rotor #500).  
Jonsson et al. in view of Santos et al. does not disclose wherein the lubricant inlet port is oriented radially with respect to rotors of the compressor.
Picouet teaches another HVACR wherein the compressor is screw compressor (see at least paragraph [0017]: Examiner notes that rotors are inherent to a screw compressor).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jonsson et al. in view of Santos et al.  with wherein the compressor is screw compressor, as taught by Picouet, since the simple substitution of one known element (screw compressor taught by Picouet) for another (centrifugal compressor disclosed by Jonsson et al.) would have yielded predicable results, namely making use of a more economical compressor type for small/medium applications (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of reducing the cost of the system.  
The combination of Jonsson et al. in view of Santos et al. and Picouet further discloses wherein the lubricant inlet port is oriented radially with respect to rotors of the compressor (see above).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. (US 20180073785: previously cited) in view of Santos et al. (US 2013/0209299).
Jonsson et al. discloses a lubricant management method for a compressor in a heating, ventilation, air conditioning, and refrigeration (HVACR) system (see at least Abstract; vapor compression system #20; compressor #22), comprising: 
forming a lubricant inlet port in a location of a compressor of the HVACR system, the location being disposed between a suction inlet and a discharge outlet of the compressor (see compressor #22; at least lubricant inlet port #246 immediately downstream of the guide vanes #44 of suction inlet #40 and upstream of the discharge outlet #42);

wherein a pressure at the lubricant inlet port is relatively lower than a pressure in the evaporator (see at least paragraph [0055]), 
wherein the lubricant inlet port is disposed nearer the suction inlet than the discharge outlet in a portion of a housing of the compressor that is in fluid communication with a trapped volume pocket of the compressor that is at a suction portion of a compression process (see at least lubricant inlet port #246 immediately downstream of the guide vanes #44 of suction inlet #40: inlet port #246 is thus adjacent the inlet #40 and thus closer to the suction inlet #40 than to the discharge outlet #42; the inlet is therefore also in fluid communication with a trapped volume pocket of the compressor at a suction portion of the process; see also paragraphs [0045]; [0055]: note that paragraph [0055] mislabels the guide vane array 144 in the discussion, but this is clarified through inspection of the figure and paragraph [0045]); 
Jonsson et al. does not explicitly disclose fluidly connecting only the lubricant inlet port and a liquid level in the evaporator in the HVACR system.
Jonsson et al. provides the educator #250 and associated motive flow inlet #256 in case the pressure difference between the evaporator and compressor alone is not enough to drive the lubricant flow, which means that Jonsson et al. does contemplate that the pressure difference between the evaporator and the compressor alone may be enough to drive the flow of lubricant, which would obviate the inclusion of the educator #250 and associated motive flow inlet #256 (see paragraph [0055])
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jonsson et al. with fluidly connecting only the lubricant inlet port and a liquid level in the evaporator in the HVACR system, 
Jonsson et al. does not disclose and limiting a duration of a pressure difference between the lubricant inlet port and the evaporator by providing a material in the housing of the compressor that is configured so that the pressure difference between the lubricant inlet port and the evaporator is only present during an opening of the trapped volume pocket so that as a volume of the trapped volume pocket expands, the lubricant flows from the evaporator to the compressor.
Santos et al. teaches providing a material in the housing of the compressor (see at least paragraph [0152]: Examiner notes Santos et al.’s liner appears to meet Applicant’s understanding of material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jonsson et al. with providing a material (lining) in the housing of the compressor, to improve the method of Jonsson et al. by ensuring that the desired compressor gaps and sealing is maintained, thus increasing the reliability of the compressor (see at least Santo et al. paragraph [0152]).
The combination of Jonsson et al. and Santos et al. meets limiting a duration of a pressure difference between the lubricant inlet port and the evaporator by providing a material in the housing of the compressor that is configured so that the pressure difference between the lubricant inlet port and the evaporator is only present during an opening of the trapped volume pocket so that as a volume of the trapped volume pocket expands, the lubricant flows from the evaporator to the compressor (Examiner notes that maintaining the desired gaps and sealing will allow the compressor to perform the claimed step (see at least Santo et al. paragraph [0152]) since leaks will be avoided.).    

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. in view of Santo et al. as applied to claim 8 above, and further in view of Picouet (US 2003/0173155).
Regarding claim 12, Jonsson et al. does not disclose wherein the compressor is screw compressor and the trapped volume pocket is a rotor pocket of the screw compressor.
Picouet teaches another HVACR compressor/method wherein the compressor is screw compressor and the trapped volume pocket is a rotor pocket of the screw compressor (see at least paragraph [0017]: Examiner notes that trapped volume pocket is a rotor pocket of a screw compressor is inherent to screw compressor).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the compressor system/method of Jonsson et al. in view of Santo et al. with wherein the compressor is screw compressor and the trapped volume pocket is a rotor pocket of the screw compressor, as taught by Picouet, since the simple substitution of one known element (screw compressor taught by Picouet) for another (centrifugal compressor disclosed by Jonsson et al.) would have yielded predicable results, namely making use of a more economical compressor type for small/medium applications (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of reducing the cost of the compressor system.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. (US 20180073785: previously cited) in view of Santos et al. (US 2013/0209299).
Regarding claim 14, Jonsson et al. discloses a compressor for a heating, ventilation, air conditioning, and refrigeration (HVACR) system (see at least vapor compression system #20; compressor #22), comprising: 
a suction inlet that receives a working fluid to be compressed (see at least inlet #40; paragraph [0045]); 
a compression mechanism fluidly connected to the suction inlet that compresses the working fluid (see at least paragraphs [0043]; [0045]); 
a discharge outlet fluidly connected to the compression mechanism that outputs the working fluid following compression by the compression mechanism (see at least discharge port #42; paragraph [0045]); and 
a lubricant inlet port disposed between the suction inlet and the discharge outlet at a location that is closer to the suction inlet than the discharge outlet (see at least lubricant inlet port #246 immediately downstream of the guide vanes #44 of suction inlet #40: inlet port #246 is 
the lubricant inlet port configured to fluidly connect the compressor to a liquid level in an evaporator (see at least line #242 fluidly connecting the liquid level in evaporator #88 (shown in the figures as #224 right hand side and discussed as port #244 in paragraph [0055]) to the lubricant inlet #246 of the compressor; see also paragraph [0055]), wherein a pressure difference between the compressor and the evaporator is configured to induce a fluid flow of lubricant from the evaporator to the compressor (see at least paragraph [0055]), and a pressure at the lubricant inlet port is relatively lower than a pressure in the evaporator (see at least paragraph [0055]) 
Jonsson et al. does not explicitly disclose the lubricant inlet port configured to fluidly connect the compressor only to a liquid level in the evaporator.
Jonsson et al. provides the educator #250 and associated motive flow inlet #256 in case the pressure difference between the evaporator and compressor alone is not enough to drive the lubricant flow, which means that Jonsson et al. does contemplate that the pressure difference between the evaporator and the compressor alone may be enough to drive the flow of lubricant, which would obviate the inclusion of the educator #250 and associated motive flow inlet #256 (see paragraph [0055])
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jonsson et al. with the lubricant inlet port configured to fluidly connect the compressor only to a liquid level in the evaporator, since it has been held that omission of an element and its function is obvious if the function of the element is not desired (see Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of 
Jonsson et al. does not disclose and wherein the housing of the compressor includes a material configured to limit a duration of the pressure difference between the lubricant inlet port and the evaporator to only be present during an opening of the trapped volume pocket so that as a volume of the trapped volume pocket expands, the lubricant flows from the evaporator to the compressor.
Santos et al. teaches and wherein the housing of the compressor includes a material (see at least paragraph [0152]: Examiner notes that Santos et al.’s liner appears to meet Applicant’s understanding of material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Jonsson et al. with and wherein the housing of the compressor includes a (liner) material, to improve the system of Jonsson et al. by 
The combination of Jonsson et al. and Santos et al. meets configured to limit a duration of the pressure difference between the lubricant inlet port and the evaporator to only be present during an opening of the trapped volume pocket so that as a volume of the trapped volume pocket expands, the lubricant flows from the evaporator to the compressor (Examiner notes that maintaining the desired gaps and sealing will allow the compressor to perform the desired function (see at least Santo et al. paragraph [0152]) since leaks will be avoided.).    

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. in view of Santo et al. as applied to claim 14 above, and further in view of Picouet (US 2003/0173155).
Regarding claim 18, Jonsson et al. does not disclose wherein the compressor is screw compressor and the trapped volume pocket is a rotor pocket of the screw compressor.
Picouet teaches another HVACR compressor wherein the compressor is screw compressor and the trapped volume pocket is a rotor pocket of the screw compressor (see at least paragraph [0017]: Examiner notes that trapped volume pocket is a rotor pocket of a screw compressor is inherent to screw compressor).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the compressor system of Jonsson et al. in view of Santo et al.  with wherein the compressor is screw compressor and the trapped volume pocket is a rotor pocket of the screw compressor, as taught by Picouet, since the simple substitution of one known element (screw compressor taught by Picouet) for another (centrifugal compressor disclosed by Jonsson et al.) would have yielded predicable results, namely making use of a more economical compressor type for small/medium applications (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of reducing the cost of the compressor system.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  It teaches additional compressor lubricant inlet locations and additional lubricant line locations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763